United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1577
Issued: December 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 21, 2013 appellant filed a timely appeal from a December 27, 2012 decision of
the Office of Workers’ Compensation Programs (OWCP) denying his application for
reconsideration as his request was untimely filed and failed to establish clear evidence of error.
Since more than 180 days elapsed from the last merit decision, dated December 21, 2011, and
the filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits on the grounds that his request was untimely filed and failed to establish
clear evidence of error.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant contends that his request for reconsideration was timely filed as it
was received by OWCP within one year of the December 21, 2011 merit decision.
FACTUAL HISTORY
This case has previously been before the Board. In the prior decision dated
December 21, 2011, the Board conducted a merit review of appellant’s claim and concluded that
OWCP properly determined that his employment-related aggravation of degenerative disc
disease had resolved. The facts as set forth in the Board’s prior decision are hereby incorporated
by reference.2
By letter dated December 12, 2012 and received by OWCP on December 18, 2012,
appellant requested reconsideration. In support of his request, he submitted a new report by
Dr. Guy H. Earle, a Board-certified family practitioner, who opined that appellant had an
identifiable back condition, and that, although the degenerative changes seen in the imaging
studies were not caused by his exposure to vibration, on a more probable than not basis,
appellant’s condition is a “lighting up of a preexisting but asymptomatic degenerative condition
of his lumbar spine. The proximate cause of this would be the excessive vibration between
September 2001 and August 2002.” Appellant also submitted a supplemental letter, dated
December 18, 2012, wherein he contended that OWCP made various errors in evaluating the
medical evidence.
By decision dated December 27, 2012, OWCP denied appellant’s request for
reconsideration as it found that it was untimely filed and failed to demonstrate clear evidence of
error.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
claimant must file her application for review within one year of the date of that decision.3 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA.4 The one-year period
begins on the date of the original decision. However, a right to reconsideration within one year
accompanies any subsequent merit decision on the issues. This includes any hearing or review
of the written record decision, any denial of modification following reconsideration, any merit
decision by the Board, and any merit decision following action by the Board.5

2

Docket No. 11-131 (issued December 21, 2011). On December 24, 2002 appellant, then a 53-year-old
supervisory general engineer, filed an occupational disease claim alleging a low back condition as a result of riding
the shipyard’s handicapped vehicles. OWCP accepted his claim for temporary aggravation of lumbar degenerative
disc disease for the period September 2001 through August 2002.
3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 2128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

5

D.G., 59 ECAB 455 (2008); see also C.J., Docket No. 12-1570 (issued January 16, 2013).

2

OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.6 OWCP regulations and procedures provide that OWCP will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in 20
C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence of error on the
part of OWCP.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.8 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.9 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.12 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP decision.13
ANALYSIS
The only decision before the Board on this appeal is that of OWCP dated December 27,
2012 wherein it declined to review appellant’s case on the merits because the request for
reconsideration was not timely filed and did not show clear evidence of error.
In its December 27, 2012 decision, OWCP denied appellant’s request for reconsideration,
received by OWCP on December 18, 2012, finding that it was untimely filed and failed to
6

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

7

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3d (January 2004).
OWCP procedures further provide that the term clear evidence of error is intended to represent a difficult standard.
The claimant must present evidence which on its face shows that OWCP made an error (for example, proof that a
schedule award was miscalculated). Evidence such as a detailed, well-rationalized medical report which, if
submitted before the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error. Id. at Chapter 2.1602.3c.
8

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

9

See Leona N. Travis, 43 ECAB 227, 240 (1991).

10

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

11

See supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

13

Leon D. Faidley, Jr., supra note 4.

3

present clear evidence of error. The Board finds that OWCP improperly determined that
appellant’s request for reconsideration was not timely filed within the one-year time limitation
period set forth in 20 C.F.R. § 10.607. The last merit decision issued in this case was the
Board’s decision dated December 21, 2011. As appellant’s request was received by OWCP on
December 18, 2012, within one year of the Board’s December 21, 2011 decision, his request for
reconsideration was timely filed.
The Board further finds that OWCP improperly denied appellant’s reconsideration
request by applying the legal standard for cases where reconsideration is requested after more
than one year has elapsed. Accordingly, OWCP should have applied the standard for timely
reconsideration requests as set forth in 20 C.F.R. § 10.606(b)(3).14 Since it erroneously reviewed
the evidence in support of appellant’s reconsideration request under the more stringent clear
evidence of error standard, the Board will remand the cased for review of this evidence under the
proper standard of review for a timely reconsideration request.
CONCLUSION
The Board finds that OWCP improperly found that appellant’s request for
reconsideration was untimely filed.

14

20 C.F.R. § 10.606(b)(3) of OWCP’s regulations provide that an application for reconsideration must be in
writing and set forth argument and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously considered by OWCP; or
(3) constitutes relevant and pertinent new evidence not previously considered by OWCP.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 27, 2012 is set aside and remanded for action
consistent with this decision.
Issued: December 13, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

